MIE Case
    (Rev. 9/09)2:20-cv-11249-MOB-RSW                        ECF
                Order Regarding Reassignment of Companion Case - Civil   No. 3 filed 05/26/20      PageID.121      Page 1 of 1



                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF MICHIGAN

GROUP 1 AUTOMOTIVE, INC as Assignee on
Behalf of Coupt 1 Automotive Wholly-Owned et al
                       Plaintiff(s),                                           Case No. 20-11249

v.                                                                             Honorable Robert H. Cleland

MARUYASU INDISTRIES CO, LTD, et al.,                                           Magistrate Judge R. Steven Whalen


                       Defendant(s).
                                                                          /

                                ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.           12-md-02311    . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Marianne O. Battani
and Magistrate Judge Mona K. Majzoub                      .


                                                                               s/Robert H. Cleland
                                                                               Robert H. Cleland
                                                                               United States District Judge

                                                                               s/Marianne O. Battani
                                                                               Marianne O. Battani
                                                                               United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: May 26, 2020                                                            s/ S Schoenherr
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Marianne O. Battani
